Case 2:20-cv-14049-RLR Document 1 Entered on FLSD Docket 02/14/2020 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA


 MENA CAMIDE,

         Plaintiff,

 vs.

 CAMBRIDGE MANAGEMENT
 INC., a Foreign Corporation,

         Defendant.
                                       /

                             COMPLAINT FOR DAMAGES

         Plaintiff, MENA CAMIDE, sues Defendant, CAMBRIDGE MANAGEMENT,

 INC., and shows:

                                       Introduction

         1.     This is an action by MENA CAMIDE against her former employer

 for unpaid overtime pursuant to the Fair Labor Standards Act. Plaintiff seeks

 damages and a reasonable attorney’s fee.

                                        Jurisdiction

         2.     This action arises under the Fair Labor Standards Act (“FLSA”), 29

 U.S.C. §207. The Court has jurisdiction over the claims pursuant to 29 U.S.C.

 § 216(b).

         3.     The claim arose within the Southern District of Florida, which is

 where venue is proper.

                            Parties and General Allegations

         4.     Plaintiff, MENA CAMIDE, (hereinafter “CAMIDE”) a resident of St.

 Lucie    County,     was   at   all   times   material,   employed   by   CAMBRIDGE
Case 2:20-cv-14049-RLR Document 1 Entered on FLSD Docket 02/14/2020 Page 2 of 5



 MANAGEMENT, INC., as a property manager, was an employee as defined by

 29   U.S.C.       §    203(e),     and   during   her     employment      with    CAMBRIDGE

 MANAGEMENT, INC., and was engaged in commerce or in the production of

 goods for commerce.

       5.      Defendant,           CAMBRIDGE           MANAGEMENT,        INC.,   (hereinafter,

 “CAMBRIDGE”), is a Foreign Corporation doing business throughout the State of

 Florida    with       properties    in   St.   Lucie    County,   where    CAMIDE     worked.

 CAMBRIDGE is an enterprise engaged in an industry affecting commerce, is an

 employer as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has employees

 engaged in commerce or in the production of goods for commerce, or that has

 employees handling, selling, or otherwise working on goods or materials that

 have been moved in or produced for commerce by any person; and it is an

 enterprise whose annual gross volume of sales made or business done is not

 less than $500,000 (exclusive of excise taxes at the retail level that are

 separately stated) which has employees subject to the provisions of the FLSA,

 29 U.S.C. § 207, in the facility where CAMIDE was employed.                       At all times

 pertinent to this Complaint, CAMBRIDGE operates as an organization which

 sells and/or markets its services and/or goods to customers throughout the

 United States and also provides its services for goods sold and transported

 from across state lines of other states, and CAMBRIDGE obtains and solicits

 funds from non-Florida sources, accepts funds from non-Florida sources, uses

 telephonic transmissions going over state lines to do their business, transmit

 funds outside the State of Florida, and otherwise regularly engages in

 interstate commerce, particularly with respect to its employees.
Case 2:20-cv-14049-RLR Document 1 Entered on FLSD Docket 02/14/2020 Page 3 of 5



      Count I – Violation of FLSA by Defendant CAMBRIDGE – Overtime

          6.   Plaintiff, MENA CAMIDE, realleges, as if fully set forth in Count I,

 the allegations of Paragraphs 1 through 5 above.

          7.   Since on or about September 26, 2017 up to and including January

 7, 2020, Defendant CAMBRIDGE has willfully violated the provisions of §7 of the

 Act [29 U.S.C. §207] by employing employees engaged in commerce for

 workweeks longer than 40 hours without fully compensating them for their

 employment in excess of 40 hours at rates not less than one and one-half times

 the regular rates at which they were employed: specifically CAMIDE, since

 September 26, 2017 has worked in excess of 40 hours a week nearly every week

 of her employment, and was not compensated for all overtime hours because of

 an illegal meal break policy and because it allows its employees to work off the

 clock:

               (a)   as CAMBRIDGE has a policy of automatically deducting 1

 hour daily from its employees’ compensable hours for a meal break that CAMIDE

 was not able to take because of the workload, which CAMBRIDGE was very

 much aware of. Thus, during most workweeks, CAMIDE worked an additional 4

 hours weekly without compensation;

               (b)   in addition, CAMIDE, in order to complete her tasks, would

 sometimes clock out and continue to work, which CAMBRIDGE was very much

 aware of, thus resulting in additional compensable time that she worked without

 any compensation, mostly overtime;

               (c)   lastly, CAMBRIDGE paid CAMIDE non-discretionary quarterly

 performance bonuses, which it failed to factor into CAMIDE’s regular rate when
Case 2:20-cv-14049-RLR Document 1 Entered on FLSD Docket 02/14/2020 Page 4 of 5



 calculating overtime compensation, which is required by Title 29 CFR §778.208;

 thus resulting in the incorrect regular rate and additional overtime compensation

 due to CAMIDE.

       8.    The failure to pay full overtime compensation to CAMIDE is unlawful

 in that she was not exempted from the overtime provisions of the Act pursuant to

 the provisions of 29 U.S.C. § 213(a), in that she neither was a bona fide

 executive, administrative or professional employee.

       9.    CAMBRIDGE’s actions were willful and purposeful as it was well

 aware of the Fair Labor Standards Act and CAMIDE’s status as non-exempt, and

 it was well aware that CAMIDE was unable to take a bona fide uninterrupted

 meal break, and it was well aware that CAMIDE worked off the clock, thus

 resulting in CAMIDE not being paid in accordance with the Act.

       10.   CAMIDE is entitled pursuant to 29 U.S.C. § 216(b), to recover from

 CAMBRIDGE:

             a.     All unpaid overtime that is due;

             b.     As liquidated damages, an amount equal to the unpaid

 overtime owed;

             c.     The costs of this action, and;

             d.     A reasonable attorney’s fee.

       WHEREFORE, Plaintiff, MENA CAMIDE, prays that this Court will grant

 judgment against Defendant CAMBRIDGE:

             a.     awarding CAMIDE payment of overtime compensation found

 by the court to be due to her under the Act;
Case 2:20-cv-14049-RLR Document 1 Entered on FLSD Docket 02/14/2020 Page 5 of 5



             b.     awarding CAMIDE an additional equal amount as liquidated

 damages;

             c.     awarding CAMIDE her costs, including a reasonable attorney’s

 fee; and

             d.     granting such other and further relief as is just.

                                   Jury Demand

       Plaintiff demands trial by jury.

 Dated: February 14, 2020
 Plantation, Florida                      Respectfully submitted,


                                          s/Robert S. Norell
                                          Robert S. Norell, Esq.
                                          Fla. Bar No. 996777
                                          E-Mail: rob@floridawagelaw.com
                                          ROBERT S. NORELL, P.A.
                                          300 N.W. 70th Avenue
                                          Suite 305
                                          Plantation, Florida 33317
                                          Telephone: (954) 617-6017
                                          Facsimile: (954) 617-6018
                                          Counsel for MENA CAMIDE
